An action on the case to recover damages for injuries received by the plaintiff while working as a sealer of cans in the defendant’s canning factory at Thomaston. The verdict was for the plaintiff, and the case is before this court upon a motion for a new trial.
M. A. Johnson, for plaintiff. Edward I. Taylor, J. W. Britton, and Hinckley & Hinckley, for defendants.

Held;

As the only questions in the case were questions of fact; and the jury having found, as they necessarily must have found to have returned a verdict for the plaintiff, those facts in favor of the plaintiff, although it is a close case we do not feel authorized to disturb their findings, as there is evidence which they were authorized to believe that, if believed, justified the findings.
It is urged that the damages are excessive. They are large, but the plaintiff was severely burned. He is a young man, and by reason of the injuries received he is disfigured for life. Parts of his ears were burned off and his hands and arms, by the testimony,' were greatly injured by the burns, and he has not yet recovered from the injuries, and it was his claim that he never will be able to work as he could before he received the injuries, while the defendant claimed that he has nearly recovered and is able to labor practically as before the accident. The jury saw his condition and the disfigurement caused by the burns, and from an inspection of his hands and arms were better able than we are to determine his condition, and with the evidence of the burns before them, as well as hearing the witnesses, we think they were better qualified to assess the damages than we are, and, although we think the damages are large, we cannot say that they are so excessive' that the verdict should not be set aside. Motion overruled.